 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOHN ROBERT DEMOS,

 9                               Petitioner,                CASE NO. C20-216-RSM

10           v.                                             REPORT AND
                                                            RECOMMENDATION
11   UNITED STATES SECRETARY OF
     DEFENSE, et al.,
12
                                 Respondents.
13
            Bar-order litigant John Demos has filed an application to proceed in forma pauperis with
14
     a proposed 28 U.S.C. § 2241 habeas petition. Dkt. 1. Although Mr. Demos purports to proceed
15
     under § 2241, he challenges his state-court conviction and therefore the proper basis for his habeas
16
     relief is 28 U.S.C. § 2254. An Order of this Court provides for the return without filing of any
17
     petition by Mr. Demos that seeks an extraordinary writ pursuant to 28 U.S.C. §§ 1651, 2253 or
18
     2254, unless accompanied by the filing fee. See Demos v. Stanley, MC97-0031-JLW (W.D. Wash.
19
     Mar. 13, 1997).
20
            As Mr. Demos has submitted no filing fee, the Court recommends that, pursuant to the
21
     Court’s Order of March 13, 1997, the Clerk be DIRECTED to administratively close this matter
22
     and to strike any pending motions as moot. Moreover, Mr. Demos may not proceed with a
23
     second or successive habeas petition here unless and until the Ninth Circuit authorizes its filing.



     REPORT AND RECOMMENDATION - 1
 1   See 28 U.S.C. § 2244(b)(3)(A). In addition, Mr. Demos’s legal claim is absurd. Mr. Demos

 2   contends that he was improperly convicted by a federal military tribunal rather than in state court

 3   because President Abraham Lincoln never rescinded his 1863 declaration of martial law. Dkt. 1-

 4   1, at 3. A proposed Order is attached. The Clerk should note the matter as ready for the

 5   District Judge’s immediate consideration on February 12, 2020.

 6          DATED this 12th day of February, 2020.

 7

 8                                                        A
                                                          BRIAN A. TSUCHIDA
 9                                                        Chief United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     REPORT AND RECOMMENDATION - 2
